DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 9/9/2020 is acknowledged.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roegner (US 6390260) in view of Douglas et al. (US 10413030, hereinafter ‘Douglas’).
Roegner discloses an infant care bag comprising: an outer bag (10) having a top end and a bottom end and including a front panel (12) and a back panel (14) interconnected by a bottom panel (16), a first side panel (18) and a second side panel (20) defining an interior having a top opening (see Fig. 4); the front panel being oppositely disposed from the back panel and the first side panel being oppositely disposed from the second side panel (see Fig. 4); a top flap (22) connected to the back panel and sized and configured to fold over the top opening (see Fig. 1); a first outer bag strap (144) having a proximal end and a distal end; the proximal end of the first outer bag strap being connected to the top end of the outer bag (see Fig. 4); a second outer bag strap (146) having a proximal end and a distal end; the proximal end of the second outer bag strap being connected to the top end of the outer bag (see Fig. 4); except does not expressly disclose the inner caddy as claimed.
However, Douglas teaches providing a carrying bag with a removable inner caddy (12) including a top end and a bottom end and including a front panel and a back panel interconnected by a top panel, a bottom panel, a first side panel and a second side panel; the front panel of the inner caddy being oppositely disposed from the back panel of the inner caddy and the first side panel of the inner caddy being oppositely disposed from the second side panel of the inner caddy (see Figs. 1-8); wherein the inner caddy is sized and configured to removably nest inside an outer bag such that the top panel of the inner caddy is located at the top end of the outer bag closing the top opening of the outer bag (see Fig. 8, 9); the back panel, front panel, first side panel, and second side panel of the inner caddy face the back panel, front panel, first side panel and second side panel of the outer bag, respectively, when the inner caddy nested inside the outer bag (see Fig. 8, 9); a first inner caddy strap having a proximal end and a distal end (14 one side); the proximal end of the first inner caddy strap being connected to the top end of the inner caddy (see Fig. 2); a second inner caddy strap having a proximal end and a distal end (14 other side); the proximal end of the second inner caddy strap being connected to the top end of the inner caddy (see Fig. 2).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the inner caddy member taught by Douglas to the outer bag assembly taught by Roegner, in order to provide separation for certain items contained in the bag assembly without adversely affecting the container as taught by Douglas (col. 1, ll. 30-35).
Roegner as modified above further results in a device wherein the first outer bag strap and the second outer bag strap are sized and configured to removably attach to and hang from an infant stroller (functional/intended use limitation); and the first inner caddy strap and the second inner caddy strap are sized and configured to removably attach to and hang from an infant stroller (functional/intended use limitation); the top opening has a perimeter that is rectangular in shape (see Roegner Fig. 5); the first outer bag strap is connected to the first side panel of the outer bag and a second outer bag strap is connected to the second side panel of the outer bag (see Roegner Fig. 5; connected indirectly through front panel, where claims do not require direct connection); the first outer bag strap includes a hook- and-loop type fastener along a length of the first outer bag strap at the distal end; and wherein the second outer bag strap includes a hook-and-loop type fastener along a length of the second outer bag strap at the distal end (Roegner 148, 150); the first inner caddy strap is connected to the first side panel of the inner caddy and the second inner caddy strap is connected to the second side panel of the inner caddy (Douglas Fig. 2; connected indirectly through front panel, where claims do not require direct connection); the back panel, first side panel and the second side have an equal length that is shorter than an unfolded length of the front panel (see Roegner Fig. 4).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roegner (US 6390260) in view of Douglas et al. (US 10413030, hereinafter ‘Douglas’) as applied to claim 1 above, and further in view of Baxter (US 2009/0151826).
Roegner as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the hook and loop fasteners on the inner caddy straps as claimed.
However, Baxter teaches a similar outer bag with inner insert wherein the inner insert portion is attached vis hook and loop fasteners (para 0048).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the hook and loop fasteners taught by Baxter to the inner bag insert straps taught by Roegner as modified above, in order to securely attach the insert to the outer bag as taught by Baxter (para 0048).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roegner (US 6390260) in view of Douglas et al. (US 10413030, hereinafter ‘Douglas’) as applied to claim 1 above, and further in view of Baxter (US 2009/0151826).
Roegner as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the zipper connecting the insert to the outer bag as claimed.
However, Baxter teaches a similar insert being attached to the outer bag via a zipper (para 0041) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the zipper taught by Baxter to the outer bag assembly and insert taught by Roegner as modified above, in order to secure the insert into the outer bag as taught by Baxter (para 0041).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roegner (US 6390260) in view of Douglas et al. (US 10413030, hereinafter ‘Douglas’) as applied to claim 1 above, and further in view of Ji et al. (US 2019/0082817, hereinafter ‘Ji’).
Roegner as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the backpack straps as claimed.
However, Ji teaches a similar bag wherein an outer surface of the back panel of the outer bag includes a pair of backpack straps (103) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the backpack straps taught by Ji to the outer bag assembly and insert taught by Roegner as modified above, in order to allow the user to carry the back on their back as taught by Ji (para 0043).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roegner (US 6390260) in view of Garside (US 2014/0091007) and Mangano (US 7779976).
Roegner discloses an infant care bag (10) comprising: front panel (12) having an inner surface and a back panel (14) having an inner surface interconnected by a bottom panel (16) having an inner surface, a first side panel (18) having an inner surface and a second side panel (20) having an inner surface together defining an interior and a top opening (Fig. 4); the front panel being oppositely disposed from the back panel and the first side panel being oppositely disposed from the second side panel (Fig. 4); a top flap connected to the back panel that is sized and configured to fold over the top opening (22); the bag having a height from a top end to a bottom end (Fig. 1); wherein when in an open configuration the front panel is configured to fold outwardly at an intersection with the bottom panel such that the inner surface of the front panel is coplanar with the inner surface of the bottom panel (Fig. 4); except does not expressly disclose the zipper connection between the front panel and side panels, the interior being accessible when in the unzipped configuration, or the shelf as claimed.
However, Garside teaches a similar bag wherein the front panel has a first zipper along a first side edge of the front panel from the top end to the bottom end that is removably connectable to a zipper located along a front edge of the first side panel from the top end to the bottom end; the front panel has a second zipper along a second side edge of the front panel from the top end to the bottom end that is removably connectable to a zipper located along a front edge of the second side panel from the top end to the bottom end; the interior being accessible from the front when in the unzipped configuration (zippers 7, see Fig. 9).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the zippers members taught by Garside to the front panel taught by Roegner, in order to provide entrance into the bag as taught by Garside (para 0029, Fig. 9).
Further, Mangano teaches providing the interior of a bag with at least one removable shelf (1410) having a top surface and a bottom surface interconnected by a first side edge, a second side edge, a front edge and a back edge as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the shelf members with hook and loop attachments taught by Mangano to the interior of the carrying bag taught by Roegner as modified above, in order to allow the bag to accommodate a variety of sized and shaped contents as taught by Mangano (col. 5, ll. 35-50).
Roegner as modified above results in a device wherein the inner surfaces of the back panel, first side panel and second side panel are covered with one of a hook and a loop material; the shelf having the other one of a hook and a loop material for connecting the shelf to at least two of the back panel, first side panel and second side panel (Mangano col. 5, ll. 35-50); the front panel has a length longer than the height of the bag; the front panel having a fold near the top end to reduce the length of the front panel to a length equal to the height of the bag (Roegner Figs. 1, 2, 4); the length of the front panel is at least two thirds longer than the height of the bag (Roegner Figs. 1, 2, 4); when in an unzipped configuration the front panel folds outwardly at the fold such that the entire inner surface of the front panel is coplanar with the inner surface of the bottom panel (Roegner Figs. 4); a first wing of triangular material is connected along the first side edge of the front panel and a second wing of triangular material is connected along the second side edge of the front panel (Roegner 78, 80); and the first wing is connected to the front edge of the first side panel and the second wing is connected to the front edge of the second side panel such that in an unzipped configuration with the front panel unfolded, the first wind and second wing are perpendicular to the front panel (Roegner Fig. 4).

Allowable Subject Matter
Claims 4, 5, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 23, 2022